Case 19-70248   Doc 16   Filed 03/11/19 Entered 03/11/19 16:04:27   Desc Main
                           Document     Page 1 of 6
Case 19-70248   Doc 16   Filed 03/11/19 Entered 03/11/19 16:04:27   Desc Main
                           Document     Page 2 of 6
Case 19-70248   Doc 16   Filed 03/11/19 Entered 03/11/19 16:04:27   Desc Main
                           Document     Page 3 of 6
Case 19-70248   Doc 16   Filed 03/11/19 Entered 03/11/19 16:04:27   Desc Main
                           Document     Page 4 of 6
Case 19-70248   Doc 16   Filed 03/11/19 Entered 03/11/19 16:04:27   Desc Main
                           Document     Page 5 of 6
Case 19-70248   Doc 16   Filed 03/11/19 Entered 03/11/19 16:04:27   Desc Main
                           Document     Page 6 of 6
